
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 74
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Smith of
			 Washington (for himself, Mr.
			 Hoyer, Mr. Dicks, and
			 Mr. Berman) introduced the following
			 joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		JOINT RESOLUTION
		Authorizing the limited use of the United
		  States Armed Forces in support of the NATO mission in Libya.
	
	
		1.Authorization for the limited
			 use of United States Armed Forces in Libya
			(a)AuthorityThe
			 President is authorized to continue the limited use of the United States Armed
			 Forces in Libya, in support of United States national security policy
			 interests, as part of the NATO mission to enforce United Nations Security
			 Council Resolution 1973 (2011) as requested by the Transitional National
			 Council, the Gulf Cooperation Council, and the Arab League.
			(b)Expiration of
			 authorityThe authorization for such limited use of United States
			 Armed Forces in Libya expires on the date on which the NATO mission described
			 in subsection (a) ends or 180 days after the date of the enactment of this
			 joint resolution, whichever occurs first.
			(c)Specific
			 statutory authorizationConsistent with section 8(a)(1) of the War
			 Powers Resolution, Congress declares that this section is intended to
			 constitute specific statutory authorization within the meaning of section 5(b)
			 of the War Powers Resolution.
			2.Opposition to the
			 use of United States ground troopsThe President is not authorized to deploy,
			 establish, or maintain the presence of units of the United States Armed Forces
			 on the ground in Libya under section 1 unless the purpose of the presence is
			 limited to—
			(1)the immediate
			 personal defense or rescue of United States Government personnel (including
			 diplomatic representatives);
			(2)rescuing members of NATO forces from
			 imminent danger; or
			(3)the provision of
			 humanitarian aid or assistance to the people of Libya.
			3.Reports to
			 CongressThe President shall
			 consult frequently with Congress regarding United States efforts in Libya,
			 including by providing regular briefings and reports as requested, and
			 responding to inquiries promptly. Such briefings and reports shall include the
			 following elements:
			(1)An updated
			 description of United States national security interests in Libya.
			(2)An updated
			 statement of United States policy objectives in Libya, both during and after
			 Qaddafi’s rule, and a detailed plan to achieve them.
			(3)An updated and
			 comprehensive list of the activities of the United States Armed Forces in
			 Libya.
			(4)An updated and
			 detailed assessment of the groups in Libya that are opposed to the Qaddafi
			 regime, including potential successor governments.
			(5)A
			 full and updated explanation of the President’s legal and constitutional
			 rationale for conducting military operations in Libya consistent with the War
			 Powers Resolution (50 U.S.C. 1541 et seq.).
			
